Citation Nr: 1631089	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  05-35 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).

(The issue of entitlement to service connection for a lumbar spine disability, to include as secondary to the service-connected bilateral residuals of frostbite of the feet, is the subject of a separate decision).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to June 1965, but only his service from August 25, 1961, to August 24, 1963, is considered honorable for VA purposes.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The extensive procedural history of this claim is detailed in the most recent June 2015 Board remand.  By rating decision dated November 2015, the Appeals Management Center granted entitlement to service connection for a right ankle disability.  Therefore this claim is no longer before the Board.

In July 2008, the Veteran testified in part regarding the issue of entitlement to TDIU before Acting Veterans Law Judge (AVLJ) Jacqueline Barone at a Travel Board hearing.  A transcript of the proceeding has been associated with the claims file. 

In April 2012, the Veteran and his spouse testified in part regarding the issue of service connection for a low back condition before Veterans Law Judge (VLJ) Tara Reynolds at a Travel Board hearing.  A transcript of the proceeding has been associated with the claims file.  VLJ Reynolds left employment at the Board and the Veteran was afforded another opportunity for a Board hearing pursuant to 38 C.F.R. § 20.707  (2014).  In February 2013 he indicated that he did not want another hearing.  VLJ Reynolds has since returned to the Board.

Because claims must be decided by the VLJ who conducts a hearing on the matter, there will be two separate decisions in this case, each decided by the VLJ who held a hearing in the matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In an accompanying Board remand, the Board remands the claim of entitlement to service connection for a lumbar spine disability for additional development.

The Board notes that if service connection is granted for the back disability, this would have an impact on the claim for a TDIU. Therefore, the Board remands the issue of entitlement to TDIU for adjudication with the service connection back disability claim.

Accordingly, the case is REMANDED for the following action:

After adjudication of the service connection claim for lumbar spine disability, the AMC must readjudicate the issue of entitlement to TDIU. If the benefit is not granted, the Veteran must be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. K. BARONE
 Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





